DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement

3.	The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of 

Claims

4.	With regard to claim 13, the Examiner suggests Applicants rewrite the word “on” at line 4 as “of” to correct an apparent typographical error.

Claim Rejections - 35 USC § 112

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 2-11 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation 0~95%, and the claim also recites preferably 0~30% or 30%~95% which are the narrower statements of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower 

Regarding claims 2, 3, and 5-11, the phrase "preferably" renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

The term “smooth” in claim 4 is a relative term which renders the claim indefinite. The term “smooth” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The indefinite term renders the claimed surface properties of the nano fiber unclear.

Claim 13 recites the limitation "the organic or inorganic additive" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

	Claim 14 recites application of the air filter membrane of claim 1 in the field of air purification. However, this renders the claim indefinite since it merely recites a use without setting forth any active, positive steps delimiting how this use is actually practiced. See MPEP 2173.05(q).
	Claim 15 is likewise rejected due to its dependence on claim 14.

	Claim 15 recites the air filter membrane of claim 14 in the preamble. However, this renders the claim indefinite since claim 14 is directed to an application of the air filter membrane and not just the apparatus of the air filter membrane itself. Thus it is not clear what is intended to be encompassed by the language of claim 15.

Claim Rejections - 35 USC § 101

7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.	Claim 14 is rejected under 35 U.S.C. 101 because a claim that merely recites a use without setting forth any active, positive steps delimiting how this use is actually practiced is not a proper process claim. See MPEP 2173.05(q).
	Claim 15 is likewise rejected due to its dependence on claim 14.

Claim Rejections - 35 USC § 103

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-4, 7, 8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (US 2016/0166959 A1).

	With regard to claims 1 and 3, Cui et al. discloses an anti-haze anti-harmful gas air filter membrane comprising a nanofiber membrane made of nanofibers with a diameter of less than 1 micron (1000 nm) or 10-900 nm (see paragraph [0045]) and having a two-dimensional or three-dimensional network structure (see Figs. 8A-8C), the nanofiber membrane being used for filtering particulate matter having a particle size larger than or equal to PM2.5 (see the abstract and paragraph [0007]) in the air (see paragraph [0024]) at Figs. 8A-8C, the abstract, and paragraphs [0007], [0024], and [0045].


	With regard to claim 2, Cui et al. discloses the air filter membrane having a transmittance (light transmittance) of at least 30%, at least 50%, or at least 90% (see paragraph [0048], and wherein the air filter membrane has an obstruction efficiency for PM2.5 particles of at least 95% when the light transmittance is 90% (see paragraph [0007] at paragraphs [0007] and [0048].
The prior art ranges are seen as overlapping the instantly claimed ranges. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

	With regard to claim 4, Cui et al. discloses the surface of the nanofibers being smooth at Figs. 8A-8C.

	With regard to claim 7, Cui et al. discloses the nanofibers being formed from high molecular weight polymers including polyacrylonitrile, nylon (polyamide), and polyvinylprrolidone at paragraphs [0029] and [0044]. 

	With regard to claims 8 and 10, Cui et al. discloses the nanofiber comprising an inorganic, photocatalytic adsorbent additive (TiO2) for adsorbing or degrading chemical substances in the air (including VOCs such as aldehyde) at paragraph [0022].

	With regard to claim 11, Cui et al. discloses the air filter membrane comprising a porous base binding to the nanofiber membrane, wherein the porous base is a glass fiber (fiberglass) net (screen) at paragraph [0128].



	With regard to claims 14 and 15, Cui et al. discloses the air filter membrane being used to form an air purification product including a screen window or a mask at paragraph [0024].

11.	Claims 1-3, 7, 11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Application Publication CN 204703728 U.

With regard to claims 1 and 3, CN ‘728 discloses an anti-haze anti-harmful gas air filter membrane comprising a nanofiber membrane made of nanofibers with a diameter of 50-1000 nm (see paragraph [0016] of the English language machine translation) and having a two-dimensional or three-dimensional network structure (see Figs. 1 and 2), the nanofiber membrane being used for filtering particulate matter having a particle size larger than or equal to PM2.5 in the air (see paragraph [0019] of the English language machine translation) at Figs. 1 and 2, the English language abstract, and paragraphs [0016] and [0019] of the English language machine translation.
	The prior art range is seen as overlapping the instantly claimed range. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

With regard to claim 2, CN ‘728 discloses the air filter membrane having a transmittance (transparency) of 30-90% at paragraph [0017] of the English language machine translation.
The prior art range is seen as overlapping the instantly claimed ranges. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.



With regard to claim 11, CN ‘728. discloses the air filter membrane comprising a porous base binding to the nanofiber membrane, wherein the porous base is a stainless steel wire mesh (screen) having an aperture size of 0.05-5 mm at paragraph [0029] of the English language machine translation.
The prior art range for aperture size is seen as overlapping the instantly claimed range. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.
The Examiner notes that the Kenmore et al. (US 2016/0271583 A1) reference provides extrinsic evidence that 20-200 mesh corresponds to an aperture size of 0.074-0.841 mm at paragraph [0015].

With regard to claims 14 and 15, CN ‘728 discloses the air filter membrane being used to form an air purification product including a screen window at paragraph [0033] of the English language machine translation.

12.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over either Cui et al. (US 2016/0166959 A1) or Chinese Patent Application Publication CN 204703728 U, in view of Kwok et al. (US 2016/0220927 A1) and Hu (US 2014/0332459 A1) A1).
	Cui et al. and CN ‘728 do not disclose the nanofibers having a folded structure.
	Kwok et al. teaches forming an air filter using nanofibers having a folded (crimped) structure at paragraphs [0003] and [0020]-[0021]. Hu teaches folded (crimped) fibers providing softness, comfortability, and greater porosity at paragraph [0025].
.

13.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over either Cui et al. (US 2016/0166959 A1) or Chinese Patent Application Publication CN 204703728 U, in view of Han et al. (US 2011/0194304 A1).
Cui et al. and CN ‘728 do not disclose the nanofiber having a porous structure.
Han et al. teaches providing nanofibers with a porous structure to provide additional surface area at paragraphs [0005], [0010] and [0037].
It would have been obvious to one of ordinary skill in the art to incorporate the porous structure of Han et al. into the nanofibers of Cui et al. or CN ‘728 to provide additional surface area, as suggested by Han et al. at paragraphs [0005], [0010] and [0037].

14.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (US 2016/0166959 A1) in view of Wendland et al. (US 2020/0298170 A1).
	Cui et al. discloses the inorganic additive adsorbing selected chemical substances (e.g. aldehyde) but does not mention generating a color change response.
	Wendland et al. teaches an air filter that generates a color change response that is visible to the naked eye when a given amount of a chemical substance (aldehyde) is adsorbed at Figs. 1-7, the abstract and paragraph [0125].
	It would have been obvious to one of ordinary skill in the art to incorporate the color change response of Wendland et al. into the air filter membrane of Cui et al. to indicate to a user when the adsorbent is saturated, as suggested by Wendland et al. at paragraph [0125].

Conclusion

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
February 23, 2022